MEMORANDUM **
Donald W. Campbell appeals pro se the district court’s order, following a bench trial, permanently enjoining Campbell from occupying public lands and from grazing livestock on public lands without authorization. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review for an abuse of discretion the district court’s grant of a motion for a permanent injunction, but review any determination underlying the grant of the motion by the standard that applies to that determination. See Dare v. Cal., 191 F.3d 1167, 1170-71 (9th Cir.1999), cert. denied, 531 U.S. 1190, 121 S.Ct. 1187, 149 L.Ed.2d 103 (2001). In reviewing a judgment following a bench trial, we review the district court’s findings of fact for clear error and its legal conclusions de novo. See Tonry v. *640Sec. Experts, Inc., 20 F.3d 967, 970 (9th Cir.1994). We affirm.
The Bureau of Land Management (“BLM”) brought this action against Campbell seeking a court order to remove Campbell and his property from public lands located in the Burnt River Canyon, in Baker County, Oregon, and to enjoin him from establishing a residence on public lands in the future.
The district court correctly found that Campbell has maintained a residence in violation of 43 C.F.R. § 2920.1-2, and grazed livestock without permission on public lands administered by the BLM in violation of 43 C.F.R. § 4140.1(b)(1). The district court properly exercised its discretion by permanently enjoining Campbell from occupying public lands, grazing livestock on public lands without authorization from the BLM, and ordering Campbell to immediately dispose of all property he placed on public lands by October 1, 2001. See 43 U.S.C. § 1733(b).
Campbell’s “Petition For Stay of Execution Pending The Outcome of The Appeal Expedited Hearing Requested” is denied.
AFFIRMED.

 This disposition is' not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.